Rose, J.
This is a suit in ejectment for a number of lots in the village of Haigler. In the petition it is alleged that the property described is real estate of which Henry M. Powell died siesed, and that plaintiffs are his sole heirs. The answer was a general denial. From a judgment in favor of defendant plaintiffs appeal.
Plaintiffs are brothers and sisters of decedent, who left no will. At the time of his death he was a married man. There is no proof that his widow is dead or that he left no issue. Without such proof plaintiffs did not, under the statute of descent, mate a case of ejectment. The dismissal is therefore without error. ■
Affirmed.